Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of January 1,
2011, by and among M&F Worldwide Corp., a Delaware Corporation (“MFW”), Harland
Clarke Holdings Corp., a Delaware corporation (the “Company”), and Charles
Dawson (the “Executive”).
     WHEREAS, MFW, the Company and the Executive wish to restate in its entirety
the terms of the Executive’s employment agreement, by and between the Company,
Harland Clarke Corp. (“Harland Clarke”), and the Executive, dated May 2, 2007,
as amended on February 13, 2008, and as further amended as of December 30, 2008
and as of February 2, 2010 (the “Prior Employment Agreement”).
     Accordingly, MFW, the Company and the Executive hereby agree as follows:
     1. Employment, Duties and Acceptance.
          1.1 Employment, Duties. The Company hereby employs the Executive for
the Term (as defined in Section 2.1), to render exclusive and full-time services
to the Company as President and Chief Executive Officer of the Company and Chief
Executive Officer of the “Harland Clarke Business”, or in such other executive
position as may be mutually agreed upon by MFW, the Company and the Executive,
and to perform such other duties consistent with such position as may be
assigned to the Executive by the Board of Directors of MFW (the “Board”) or the
Chief Executive Officer of MFW. During the Term, the Executive shall report
solely to the Board and to the Chief Executive Officer of MFW.
          1.2 Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above. During the Term, the Executive
agrees to serve the Company faithfully and to the best of the Executive’s
ability, to devote the Executive’s entire business time, energy and skill to
such employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests. The Executive further agrees to accept
election, and to serve during all or any part of the Term, as an officer or
director of the Company and of any subsidiary or affiliate of the Company,
without any compensation therefor other than that specified in this Agreement,
if elected to any such position by the shareholders or by the Board or of any
subsidiary or affiliate, as the case may be.
          1.3 Location. The duties to be performed by the Executive hereunder
shall be performed primarily at the offices of the Company in San Antonio,
Texas, subject to reasonable travel requirements on behalf of the Company.
     2. Term of Employment; Certain Post-Term Benefits.
          2.1 The Term. This Agreement and the term of the Executive’s
employment under this Agreement (the “Term”) shall become effective as of
January 1,

 



--------------------------------------------------------------------------------



 



2011 (the “Effective Date”) and will continue until December 31, 2013 (the
“Termination Date”), subject to earlier termination pursuant to Section 4.
          2.2 End-of-Term Provisions. Prior to the end of the Term, the Company
and the Executive shall meet to discuss whether the Term should be extended. The
Company shall have the right at any time, however, to give written notice of
non-renewal of the Term. In the event of non-renewal of the Term by the Company
and the Executive’s employment is terminated by the Company after the end of the
Term, other than for (i) Cause (as defined below), (ii) Disability (as defined
below) or (iii) death, in each case following such Company notice of
non-renewal, then such termination shall be treated as a termination without
Cause and the Restricted Period (as defined below) shall be reduced to a period
of one year post termination of employment (the “Reduced Restricted Period”).
During such Restricted Period, the Executive shall receive as severance pay, an
amount equal to the greater of (A) 50% of the payments set forth in
Sections 4.4(i) and 4.4(ii) or (B) severance and benefits in accordance with
Company policy as in effect at that time, in each case payable in installments
in accordance with the Company’s normal payroll practices, subject to
Executive’s signing and not revoking the release of claims as set forth in
Section 4.6. For the avoidance of doubt, if the Executive’s employment is
terminated by the Company after the end of the Term (x) for Cause, the Executive
will not be entitled to receive any severance or other benefits, or (y) for
death or Disability, the Executive will receive severance and benefits in
accordance with Company policy as in effect at that time. For the avoidance of
doubt, if the Company is willing to extend the Term and Executive does not agree
to extend the Term, then upon termination of employment at or after the end of
the Term, the Executive shall be bound by the restrictive covenants set forth in
Section 5 below, the Restricted Period shall not be reduced and Executive shall
not be entitled to receive any severance benefits with respect to such
termination. Notwithstanding the foregoing, the terms of this Section 2.2 will
not impact any payments or other benefits to which the Executive would then be
entitled under normal Company policies or the LTIP (as defined below) pursuant
to the terms thereof.
     3. Compensation; Benefits.
          3.1 Salary. As compensation for all services to be rendered pursuant
to this Agreement, the Company agrees to pay the Executive a base salary,
payable in accordance with the Company’s normal payroll practices, at the annual
rate of not less than $1,050,000 (effective January 1, 2011) less such
deductions or amounts to be withheld as required by applicable law and
regulations (the “Base Salary”). In the event that MFW or the Company, from time
to time determines to increase the Base Salary, such increased amount shall,
from and after the effective date of the increase, constitute “Base Salary” for
purposes of this Agreement.
          3.2 Incentive Compensation.
               3.2.1 Annual Bonus. Commencing with the 2011 fiscal year, the
Executive will be eligible to receive a bonus with respect to 2011 and each
later fiscal year ending during the Term computed in accordance with the

2



--------------------------------------------------------------------------------



 



provisions hereafter. If, with respect to any such fiscal year, the Company
achieves “Consolidated EBITDA” (as defined below) of at least the percentage set
forth in the table below of its business plan for such fiscal year, such bonus
shall be the percentage set forth in the table below of Base Salary with respect
to the fiscal year for which the bonus (any such bonus, an “Annual Bonus”) was
earned:

      Percentage of Consolidated   Percentage of Base EBITDA in Business Plan  
Salary
89.9% and below
  Nil
90 — 94.9
  90
95 — 99.9
  107.5
100 — 105
  125
105.1 — 110
  130.56
110.1 — 115
  136.11
115.1 — 120
  141.67
120.1 — 125
  147.22
125.1 — 130
  152.78
130.1 — 135
  158.33
135.1 — 140
  163.89
140.1 — 145
  169.44
145.1 and over
  175

An Annual Bonus if earned in accordance with this Agreement shall be paid no
later than the fifteenth day of the third month next following the year with
respect to which such bonus was earned, provided that, except as otherwise
specifically provided in this Agreement (including, without limitation,
Section 4.4), as a condition precedent to any bonus entitlement the Executive
must remain in employment with the Company at the time that the Annual Bonus is
paid. Notwithstanding the foregoing, to the extent that Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), may be applicable, such
Annual Bonus shall be subject to, and contingent upon, such shareholder approval
as is necessary to cause the Annual Bonus to qualify as “performance-based
compensation” under Section 162(m) of the Code and the regulations promulgated
thereunder as well as approval of this Section 3.2.1 by the MFW Compensation
Committee and any other required committees.
For the purposes of this Agreement, “Consolidated EBITDA” means for any fiscal
year of the Company, consolidated net income for such fiscal year of the Company
plus, without duplication and to the extent reflected as a charge in the
statement of such consolidated net income for such fiscal year, the sum of
(i) income tax expense, (ii) interest expense, amortization or write-off of debt
discount and debt issuance costs and commissions (to the extent not already
captured in interest expense), discounts and other fees and charges associated
with indebtedness, (iii) depreciation and amortization expense (excluding
amounts of prepaid incentives under customer contracts), (iv) any extraordinary
non-cash expenses or losses, (v) allocation of fees charged by MFW or a
subsidiary to the Company relating to the operation of the Company, (vi) all
restructuring costs, (vii) fees paid to the Company’s external advisors in
connection with acquisitions

3



--------------------------------------------------------------------------------



 



(whether or not consummated) and (viii) effects of changes in accounting policy
and U.S. generally accepted accounting principles (“ GAAP”),and minus (x) to the
extent included in the statement of such consolidated net income for such
period, the sum of (a) interest income, (b) any extraordinary or non-recurring
non-cash income or gains (including, whether or not otherwise includable as a
separate item in the statement of such consolidated net income for such period,
gains on the sales of assets outside of the ordinary course of business),
(c) effects of changes in accounting policy and GAAP, and (d) income tax credits
(to the extent not netted from income tax expense) and (y) any cash payments
made during such period in respect of items described in clause (iv) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of consolidated net income,
all as determined on a consolidated basis, all of the foregoing to be determined
by the Board or the MFW Compensation Committee, as applicable. For the purposes
of determining compensation milestones for any fiscal year, Consolidated EBITDA
will be adjusted by the Board or the MFW Compensation Committee, as applicable,
as appropriate for material acquisitions or dispositions of any business or
assets of or by the Company or its subsidiaries for such fiscal year and
thereafter.
               3.2.2 Long Term Incentive Plan. During the Term, the Executive
shall participate in the M&F Worldwide Corp. 2011 Long Term Incentive Plan (the
“LTIP”). The specific terms of award or awards under the LTIP shall be set forth
in one or more Award Agreements entered into with the Executive on or about the
date hereof. If the Term is extended, the Executive shall participate in a new
Long Term Incentive Plan that shall commence after the LTIP ends.
Notwithstanding the foregoing, to the extent that Section 162(m) of the Code may
be applicable, the LTIP (and any subsequent Long Term Incentive Plan) shall be
subject to, and contingent upon, such shareholder approval as is necessary to
cause the LTIP to qualify as “performance-based compensation” under Section
162(m) of the Code and the regulations promulgated thereunder.
          3.3 Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable expenses actually incurred or paid by the Executive
during the Term in the performance of the Executive’s services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as the Company customarily may require of its officers;
provided, however, that the maximum amount available for such expenses during
any period may be fixed in advance by the Board.
          3.4 Vacation. During the Term, the Executive shall be entitled to a
vacation period or periods of four (4) weeks during any fiscal year taken in
accordance with the vacation policy of the Company during each year of the Term.
          3.5 Fringe Benefits. During the Term, the Executive shall be entitled
to all benefits for which the Executive shall be eligible under any qualified
pension plan, 401(k) plan, group insurance or other so-called “fringe” benefit
plan which the Company provides to its executive employees generally, which
benefits may be amended, modified or terminated in MFW’s or the Company’s
discretion.

4



--------------------------------------------------------------------------------



 



     4. Termination.
          4.1 Death. If the Executive dies during the Term, the Term shall
terminate forthwith upon the Executive’s death. The Company shall pay to the
Executive’s estate: (i) any Base Salary earned but not paid; (ii) a pro rated
Annual Bonus based on the number of days of the fiscal year worked by the
Executive, which pro-rated Annual Bonus will be paid at the time and in the
manner such Annual Bonus is paid to other executives receiving such bonus
payment; (iii) amounts payable under the LTIP in accordance with the terms
thereof and (iv) Annual Bonus for the year prior to the year in which the
Executive dies if at the time of death the Executive has earned an Annual Bonus
payment for such prior year and has not yet been paid such Annual Bonus, which
prior year Annual Bonus will be paid at the time and in the manner such prior
year Annual Bonus is paid to other executives receiving such prior year Annual
Bonus. The Executive shall have no further rights to any compensation (including
any Base Salary or Annual Bonus) or any other benefits under this Agreement,
except to the extent already earned and vested as of the day immediately prior
to his death, or as earned, vested, or accrued by virtue of his death.
          4.2 Disability. If, during the Term the Executive is unable to perform
his duties hereunder due to a physical or mental incapacity for a period of
6 months within any 12 month period (hereinafter a “Disability”), the Company
shall have the right at any time thereafter to terminate the Term upon sending
written notice of termination to the Executive. If the Company elects to
terminate the Term by reason of Disability, the Company shall pay to the
Executive promptly after the notice of termination: (i) any Base Salary earned
but not paid, (ii) a pro rated Annual Bonus based on the number of days of the
fiscal year worked by the Executive until the date of the notice of termination,
which pro-rated Annual Bonus will be paid at the time and in the manner such
Annual Bonus is paid to other executives receiving such bonus payment; (iii)
amounts payable under the LTIP in accordance with the terms thereof, and
(iv) Annual Bonus for the year prior to the year in which the Executive is
terminated if at the time of termination the Executive has earned an Annual
Bonus payment for such prior year and has not yet been paid such Annual Bonus,
which prior year Annual Bonus will be paid at the time and in the manner such
prior year Annual Bonus is paid to other executives receiving such prior year
Annual Bonus, in each case less any other benefits payable to the Executive
under any disability plan provided for hereunder or otherwise furnished to the
Executive by the Company. The Executive shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement except to the extent already earned and vested as of the
day immediately prior to his termination by reason of Disability, or as earned,
vested, or accrued by virtue of his Disability.
          4.3 Cause. The Company may at any time by written notice to the
Executive terminate the Term for “Cause” (as defined below) and, upon such
termination, this Agreement shall terminate and the Executive shall be entitled
to receive no further amounts or benefits hereunder, except for any Base Salary
earned but not paid prior to such termination. For the purposes of this
Agreement, “Cause” means: (i) continued neglect by the Executive of the
Executive’s duties hereunder, (ii) continued

5



--------------------------------------------------------------------------------



 



incompetence or unsatisfactory attendance, (iii) conviction of any felony,
(iv) violation of the rules, regulations, procedures or instructions relating to
the conduct of employees, directors, officers and/or consultants of the Company,
(v) willful misconduct by the Executive in connection with the performance of
any material portion of the Executive’s duties hereunder, (vi) breach of
fiduciary obligation owed to the Company or commission of any act of fraud,
embezzlement, disloyalty or defalcation, or usurpation of a Company opportunity,
(vii) breach of any provision of this Agreement, including any non-competition,
non-solicitation and/or confidentiality provisions hereof, (viii) any act that
has a material adverse effect upon the reputation of and/or the public
confidence in the Company, (ix) failure to comply with a reasonable order,
policy or rule that constitutes material insubordination, (x) engaging in any
discriminatory or sexually harassing behavior, or (xi) using, possessing or
being impaired by or under the influence of illegal drugs or the abuse of
controlled substances or alcohol on the premises of the Company or any of its
subsidiaries or affiliates or while working or representing the Company or any
of its subsidiaries or affiliates. A termination for Cause by the Company of any
of the events described in clauses (i), (ii), (iv), (ix), (x) and (xi) shall
only be effective on 15 days advance written notification, providing Executive
the opportunity to cure, if reasonably capable of cure within said 15-day
period; provided, however, that no such notification is required if the Cause
event is not reasonably capable of cure or the Board determines that its
fiduciary obligation requires it to effect a termination of Executive for Cause
immediately.
          4.4 Termination by Company without Cause or by the Executive for Good
Reason. If the Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or by the Executive for Good
Reason (as defined below), the Executive shall receive: (i) as severance pay, an
amount equal to two times the Base Salary payable in installments in accordance
with the Company’s normal payroll practices, (ii) continuation for a 12-month
period following the date of termination of group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and the Employee as in effect on
the date of termination (provided that the Company shall not be required to pay
any portion of the premium if such payment would result in penalty taxes imposed
on the Company), (iii) Annual Bonus for the year in which termination occurred
if the Executive would have been eligible to receive such bonus hereunder
(including due to satisfaction by the Company of performance milestones) had the
Executive been employed at the time such Annual Bonus is normally paid, which
Annual Bonus will be paid at the time and in the manner such Annual Bonus is
paid to other executives receiving such bonus payment, (iv) Annual Bonus for the
year prior to the year in which the Executive is so terminated if at the time of
termination the Executive has earned an Annual Bonus payment for such prior year
and has not yet been paid such due to such termination, which prior year Annual
Bonus will be paid at the time and in the manner such prior year Annual Bonus is
paid to other executives receiving such prior year Annual Bonus and (v) amounts
payable, if any, under the LTIP in accordance with the terms thereof. The
Executive shall have no further rights to any compensation (including any Base
Salary or Annual Bonus) or any other benefits under this Agreement. For purposes
of this Agreement, “Good Reason” means, without the

6



--------------------------------------------------------------------------------



 



advance written consent of the Executive: (i) a reduction in Base Salary or
(ii) a material and continuing reduction in the Executive’s responsibilities,
provided, that a termination by the Executive for Good Reason shall be effective
only if the Executive provides the Company with written notice specifying the
event which constitutes Good Reason within thirty (30) days following the
occurrence of such event or date Executive became aware or should have become
aware of such event and the Company fails to cure the circumstances giving rise
to Good Reason within 30 days after such notice.
          4.5 Termination by Executive other than for Good Reason. The Executive
is required to provide the Company with 30 days’ prior written notice of
termination to the Company. Subject to Section 4.4, upon termination of
employment by the Executive, the Executive shall receive any Base Salary earned
but not paid prior to such termination and shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement, except to the extent already earned and vested as of the
day immediately prior to such termination.
          4.6 Release. Notwithstanding any other provision of this Agreement to
the contrary, the Executive acknowledges and agrees that any and all payments,
other than payment of any accrued and unpaid Base Salary to which the Executive
is entitled under this Section 4 are conditioned upon and subject to the
Executive’s execution of a general waiver and release (for the avoidance of
doubt, the restrictive covenants contained in Section 5 of this Agreement shall
survive the termination of this Agreement), in such form as may be prepared by
the Company or MFW, of all claims, except for such matters covered by provisions
of this Agreement which expressly survive the termination of this Agreement.
Notwithstanding anything to the contrary, the severance payments and benefits
are conditioned on the Executive’s execution, delivery and nonrevocation of the
general waiver and release of claims within fifty-five days following the
Executive’s termination of employment (the “Release Condition”). Payments and
benefits of amounts which do not constitute nonqualified deferred compensation
and are not subject to Section 409A (as defined below) shall commence five
(5) days after the Release Condition is satisfied and payments and benefits
which are subject to Section 409A shall commence on the 60th day after
termination of employment (subject to further delay, if required pursuant to
Section 4.7.2 below) provided that the Release Condition is satisfied.
          4.7 Section 409A.
               4.7.1 This Agreement is intended to satisfy the requirements of
Section 409A of the Code (“Section 409A”) with respect to amounts, if any,
subject thereto and shall be interpreted and construed and shall be performed by
the parties consistent with such intent. If either party notifies the other in
writing that one or more or the provisions of this Agreement contravenes any
Treasury Regulations or guidance promulgated under Section 409A or causes any
amounts to be subject to interest, additional tax or penalties under
Section 409A, the parties shall agree to negotiate in good faith to make
amendments to this Agreement as the parties mutually agree, reasonably and in
good faith are necessary or desirable, to (i) maintain to the maximum extent
reasonably practicable the original intent of the

7



--------------------------------------------------------------------------------



 



applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment and (ii) to the extent possible, to avoid the imposition of any
interest, additional tax or other penalties under Section 409A upon the parties.
               4.7.2 To the extent the Executive would otherwise be entitled to
any payment or benefit under this Agreement, or any plan or arrangement of the
Company or its affiliates, that constitutes a “deferral of compensation” subject
to Section 409A and that if paid during the six (6) months beginning on the date
of termination of the Executive’s employment would be subject to the
Section 409A additional tax because the Executive is a “specified employee”
(within the meaning of Section 409A and as determined by the Company), the
payment or benefit will be paid or provided to the Executive on the earlier of
the first day following the six (6) month anniversary of the Executive’s
termination of employment or death.
               4.7.3 Any payment or benefit due upon a termination of the
Executive’s employment that represents a “deferral of compensation” within the
meaning of Section 409A shall be paid or provided to the Executive only upon a
“separation from service” as defined in Treas. Reg. § 1.409A-1(h). Each payment
made under this Agreement shall be deemed to be a separate payment for purposes
of Section 409A. Amounts payable under this Agreement shall be deemed not to be
a “deferral of compensation” subject to Section 409A to the extent provided in
the exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.
               4.7.4 Notwithstanding anything to the contrary in Agreement, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to the Executive only to the extent that the expenses are not incurred,
or the benefits are not provided, beyond the last day of the second calendar
year following the calendar year in which the Executive’s “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which the Executive’s “separation from service” occurs. To the extent any
expense reimbursement or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect
provision of in-kind benefits or expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), and in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which the Executive incurred such expenses, and in no event shall any right
to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

8



--------------------------------------------------------------------------------



 



     5. Protection of Confidential Information; Restrictive Covenants.
          5.1 Prior to the Effective Date, the Company has shared confidential
and trade secret information of the Company and its subsidiaries and affiliates
with the Executive. From the Effective Date, the Company will share with the
Executive confidential and trade secret information regarding not only the
Company but also its subsidiaries and affiliates. In view of the fact that the
Executive’s work for the Company will bring the Executive into close contact
with many confidential affairs of the Company not readily available to the
public, trade secret information and plans for future developments, the
Executive agrees:
               5.1.1 To keep and retain in the strictest confidence all
confidential matters of the Company, including, without limitation, “know how”,
trade secrets, customer lists, pricing policies, operational methods, technical
processes, formulae, inventions and research projects, other business affairs of
the Company, and any material confidential information whatsoever concerning any
director, officer, employee, shareholder, partner, customer or agent of the
Company or their respective family members learned by the Executive heretofore
or hereafter, and not to disclose them to anyone outside of the Company, either
during or after the Executive’s employment with the Company, except in the
course of performing the Executive’s duties hereunder or with the Company’s
express written consent. The foregoing prohibitions shall include, without
limitation, directly or indirectly publishing (or causing, participating in,
assisting or providing any statement, opinion or information in connection with
the publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial; and
               5.1.2 To deliver promptly to the Company on termination of the
Executive’s employment by the Company, or at any time the Company may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof), including data stored in computer
memories or on other media used for electronic storage or retrieval, relating to
the Company’s business and all property associated therewith, which the
Executive may then possess or have under the Executive’s control, and not retain
any copies, notes or summaries; provided Executive shall be entitled to keep a
copy of this Agreement and compensation and benefit plans to which Executive is
entitled to receive benefits thereunder.
          5.2 In support of Executive’s commitments to maintain the
confidentiality of the Company’s confidential and trade secret information,
(i) during the Term and for any period the Executive is employed by the Company
after the Term, and (ii) for a period of two years following termination of the
Executive’s employment for any reason (the “Restricted Period”), the Executive
shall not in the United States and in any non-US jurisdiction where the Company
may then do business: (a) directly or

9



--------------------------------------------------------------------------------



 



indirectly, enter the employ of, or render any services to, any person, firm or
entity engaged in any business competitive with any business of the Company or
of any of its subsidiaries or affiliates; (b) engage in such business on the
Executive’s own account; and the Executive shall not become interested in any
such business, directly or indirectly, as an individual, partner, shareholder,
director, officer, principal, agent, employee, trustee, consultant, or in any
other relationship or capacity; (c)directly or indirectly, solicit or encourage
(or cause to be solicited or encouraged) or cause any client, customer or
supplier of the Company to cease doing business with the Company, or to reduce
the amount of business such client, customer or supplier does with the Company
or (d) directly or indirectly, solicit or encourage (or cause to be solicited or
encouraged) to cease to work with the Company, or hire (or cause to be hired),
any person who is an employee of or consultant then under contract with the
Company or who was an employee of or consultant then under contract with the
Company within the six month period preceding such activity without the
Company’s written consent, provided however that this clause (d) shall not apply
during the Restricted Period to a consulting or advisory firm which is also then
currently engaged or under a retainer relationship (in each case, without any
action by the Executive, whether directly or indirectly) by a subsequent
employer of the Executive.
          5.3 If the Executive commits a breach, or poses a serious and
objective threat to commit a breach, of any of the provisions of Sections 5.1 or
5.2 hereof, the Company shall have the following rights and remedies:
               5.3.1 The right and remedy to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company;
               5.3.2 The right and remedy to require the Executive to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Executive as the result
of any transactions constituting a breach of any of the provisions of the
preceding paragraph, and the Executive hereby agrees to account for and pay over
such benefits to the Company. Each of the rights and remedies enumerated above
shall be independent of the other, and shall be severally enforceable, and all
of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity; and
               5.3.3 In addition to any other remedy which may be available
(i) at law or in equity, or (ii) pursuant to any other provision of this
Agreement, the payments by the Company of Base Salary and the regular premium
for group health benefits pursuant to Section 4.4 will cease as of the date on
which such violation first occurs. In addition, if the Executive breaches any of
the covenants contained in Sections 5.1 and 5.2 and the Company obtains
injunctive relief with respect thereto (that is not later reversed or otherwise
terminated or vacated by judicial order), the period during which the Executive
is required to

10



--------------------------------------------------------------------------------



 



comply with that particular covenant shall be extended by the same period that
the Executive was in breach of such covenant prior to the effective date of such
injunctive relief.
          5.4 If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, hereafter are held by a court to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to those portions found invalid.
          5.5 If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and, in its reduced form, said provision shall then be
enforceable.
          5.6 The Executive agrees (whether during or after the Executive’s
employment with the Company) not to issue, circulate, publish or utter any false
or disparaging statements, remarks or rumors about the Company or its affiliates
or the officers, directors, managers, customers, partners, or shareholders of
the Company or its affiliates, provided that nothing herein shall prohibit the
Executive from providing truthful testimony if such testimony is required by
law.
          5.7 For purposes of this Section 5 only, the term “Company” includes
the Company and its subsidiaries and affiliates.
     6. Inventions and Patents.
          6.1 The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by him during the Term shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company
or any of its subsidiaries or affiliates, are related in any manner to the
business (commercial or experimental) of the Company or any of its subsidiaries
or affiliates or are conceived or made on the Company’s time or with the use of
the Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.
          6.2 If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment by the Company, it is
to be presumed that the Invention was conceived or made during the Term.
          6.3 The Executive agrees that the Executive will not assert any rights
to any Invention as having been made or acquired by the Executive prior to the

11



--------------------------------------------------------------------------------



 



date of this Agreement, except for Inventions, if any, disclosed to the Company
in writing prior to the date hereof.
          7. Intellectual Property.
          The Company shall be the sole owner of all the products and proceeds
of the Executive’s services hereunder, including, but not limited to, all
materials, ideas, concepts, formats, suggestions, developments, arrangements,
packages, programs and other intellectual properties that the Executive may
acquire, obtain, develop or create in connection with and during the Term, free
and clear of any claims by the Executive (or anyone claiming under the
Executive) of any kind or character whatsoever (other than the Executive’s right
to receive payments hereunder). The Executive shall, at the request of the
Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend its right, title or
interest in or to any such properties.
          8. Notices.
          All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):

If to the Company, to:


Harland Clarke Holdings Corp.
10931 Laureate Drive
San Antonio, TX 78249
Attention: General Counsel

With a copy to:
c/o M&F Worldwide Corp.
35 E. 62nd Street
New York, NY 10065
Attention: Chief Legal Officer

If to the Executive, to:


Such address as shall most currently appear on the records of the Company.

12



--------------------------------------------------------------------------------



 



     9. Governing Law; Dispute Resolution.
          9.1 It is the intent of the parties hereto that all questions with
respect to the construction of this Agreement and the rights and liabilities of
the parties hereunder shall be determined in accordance with the laws of the
State of Delaware, without regard to principles of conflicts of laws thereof
that would call for the application of the substantive law of any jurisdiction
other than the State of Delaware.
          9.2 Each party irrevocably agrees for the exclusive benefit of the
other that any and all suits, actions or proceedings relating to Section 5 of
this Agreement (a “Proceeding”) shall be maintained in either the courts of the
State of Delaware or the federal District Courts sitting in Bexar County, Texas
or Wilmington, Delaware (collectively, the “Chosen Courts”) and that the Chosen
Courts shall have exclusive jurisdiction to hear and determine or settle any
such Proceeding and that any such Proceedings shall only be brought in the
Chosen Courts. Each party irrevocably waives any objection that it may have now
or hereafter to the laying of the venue of any Proceedings in the Chosen Courts
and any claim that any Proceedings have been brought in an inconvenient forum
and further irrevocably agrees that a judgment in any Proceeding brought in the
Chosen Courts shall be conclusive and binding upon it and may be enforced in the
courts of any other jurisdiction.
          9.3 Each of the parties hereto agrees that this Agreement involves at
least $100,000 and that this Agreement has been entered into in express reliance
on Section 2708 of Title 6 of the Delaware Code. Each of the parties hereto
irrevocably and unconditionally agrees (i) that, to the extent such party is not
otherwise subject to service of process in the State of Delaware, it will
appoint (and maintain an agreement with respect to) an agent in the State of
Delaware as such party’s agent for acceptance of legal process and notify the
other parties hereto of the name and address of said agent, (ii) that service of
process may also be made on such party by pre-paid certified mail with a
validated proof of mailing receipt constituting evidence of valid service sent
to such party at the address set forth in Section 8 of this Agreement, as such
address may be changed from time to time pursuant hereto, and (iii) that service
made pursuant to clause (i) or (ii) above shall, to the fullest extent permitted
by applicable law, have the same legal force and effect as if served upon such
party personally within the State of Delaware.
          9.4 Any controversy or claim arising out of or related to any other
provision of this Agreement shall be settled by final, binding and
non-appealable arbitration in Bexar County, Texas or Wilmington, Delaware by a
single arbitrator. Subject to the following provisions, the arbitration shall be
conducted in accordance with the applicable rules of JAMS then in effect. Any
award entered by the arbitrator shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrator shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses relating to the
conduct

13



--------------------------------------------------------------------------------



 



of the arbitration or litigation (including reasonable attorneys’ fees and
expenses) and shall share the fees of JAMS and the arbitrator, if applicable,
equally.
     10. General.
          10.1 JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED
OR HEARD IN ANY COURT.
          10.2 Continuation of Employment. Unless the parties otherwise agree in
writing, continuation of the Executive’s employment with the Company beyond the
expiration of the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement, and Executive’s
employment may thereafter be terminated “at will” by the Executive or the
Company and Executive will be entitled to fringe benefits which the Executive is
eligible to receive for so long as the Executive continues to be employed with
the Company and the Executive shall be eligible for severance in accordance with
the terms of the Company’s severance policy then in effect. Notwithstanding the
foregoing, the Executive shall be subject to the restrictive covenants set forth
in Section 5.2 for the Restricted Period or if applicable, the Reduced
Restricted Period in accordance with Section 2.2.
          10.3 Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          10.4 Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties relating to the Executive’s employment by the
Company, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the Executive’s employment by the Company and its
affiliates including, without limitation, effective as of the Effective Date,
the Prior Employment Agreement and any severance, retention, change in control
or similar types of benefits. Notwithstanding the preceding sentence, to the
extent not yet paid, the Executive will be entitled to receive payment of
(i) his Annual Bonus, if any, for 2010 and (ii) amounts payable in accordance
with the LTIP, if any with respect to 2008-2010, in each case in accordance with
the terms of (and at the times provided for in) the Prior Employment Agreement.
No representation, promise or inducement has been made by either party that is
not embodied in this Agreement, and neither party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.
          10.5 Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company and MFW
may assign their respective rights, together with their respective obligations,
hereunder (i) to any affiliate or (ii) to third parties in connection with any
sale, transfer or other disposition of all or substantially all of the business
or assets of MFW or the Company; in any event the obligations of the Company
hereunder shall be binding on its

14



--------------------------------------------------------------------------------



 



successors or assigns, whether by merger, consolidation or acquisition of all or
substantially all of its business or assets.
          10.6 Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by all of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
          10.7 Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state, local and other taxes as may
be required to be withheld pursuant to any applicable law or regulation.
     11. Subsidiaries and Affiliates.
          11.1 As used herein, the term “subsidiary” shall mean any corporation
or other business entity controlled directly or indirectly by the corporation or
other business entity in question, and the term “affiliate” shall mean and
include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the corporation or other
business entity in question.
[Remainder of Page Intentionally Left Blank]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

            HARLAND CLARKE HOLDINGS CORP.
      By:   /s/ Peter Fera         Name:   Peter Fera        Title:   Chief
Financial Officer        M&F WORLDWIDE CORP.
      By:   /s/ Barry F. Schwartz         Name:   Barry F. Schwartz       
Title:   President and Chief Executive Officer   

            /s/ Charles Dawson       Charles Dawson           

